Appeal from a decision of the Unemployment Insurance Appeal Board, filed December 12, 2005, which ruled that claimant was disqualified from receiving unemployment insurance *1057benefits because he voluntarily left his employment without good cause.
Substantial evidence supports the decision of the Unemployment Insurance Appeal Board finding that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment at an auto body shop without good cause. Claimant testified that he resigned from his employment because he felt that his abilities and efforts were not appreciated. Although he did receive some criticism at work, the record establishes that continuing work was available. Inasmuch as dissatisfaction with one’s work environment does not constitute good cause for leaving employment (see Matter of Kohen [Commissioner of Labor], 17 AD3d 955, 956 [2005]; Matter of Sawastynowicz [Hudacs], 182 AD2d 926, 926 [1992]), we find no reason to disturb the Board’s decision. Claimant’s contention that he quit due to a disability is unsupported inasmuch as there is no evidence in the record that he was medically advised to leave. Furthermore, although the record indicates that claimant resigned in order to avoid any reduction of his Social Security benefits, this does not constitute good cause for leaving employment (see Matter of Balla [Sweeney], 227 AD2d 787 [1996]).
Cardona, P.J., Crew III, Peters, Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.